DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2022 has been considered by the examiner and made of record (noted attached copy of form PTO-1449).
Response to Amendment
The amendment filed on 8/25/2022 has been entered. The applicant has amended the claims 1-2, and added new claims 16-20. Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments are based on new amendments of the independent claim. New ground of rejection has been made in this current rejection and the arguments do not apply to the references being used in this rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Terajima (CN 204405924) in view of Haas et al. (US 2010/0078427).
Regarding claim 1, Terajima teaches a heating device (refer to CN 204405924) comprising: 5a housing (lens holder 12, [0042]) configured to retain a camera lens (device for loading the camera, [0001]) and surrounding an optical axis of the camera lens (see annotated Figs. 2 and 4 below; holder 12 surround an optical axis of the camera lens, Fig. 8 shows the location of optical axis); 

    PNG
    media_image1.png
    340
    892
    media_image1.png
    Greyscale

a primary induction coil (primary coil 14A and primary coil 14B, [0038]; see annotated Fig. 2 above) surrounding at least a portion of the housing (2) and the optical axis (see annotated Fig. 2 below; Fig. 8 shows the location of optical axis), the primary induction coil being configured to generate a magnetic field in response to receiving electrical power from a power supply (“the supplying drive current into the primary coil to generate electromagnetic induction”, [0020]); 
a secondary induction coil surrounding the optical axis (see secondary induction coil 14C, annotated Fig. 2, 14C surrounding the optical axis, axis in the middle of 12, see Fig. 8), 
the primary induction coil surrounding at least a portion of the secondary induction coil (see annotated Figs. 2 and 4 below, the primary induction coil 14A-B surrounding at least a portion of the secondary induction coil 14C), 
the secondary induction 15coil being configured to receive the magnetic field from the primary induction coil (“the supplying drive current into the primary coil to generate electromagnetic induction, the secondary coil generates the secondary current”, [0020]; “the supplied as a primary supply current of the driving current into the primary coil, and the secondary current generated by the inductive power supply by the secondary coil”, [0021]) and the secondary induction coil also being configured to touch or proximate to the camera lens (see Fig. 2, secondary coil 14C and lens holder 12). 
Terajima doesn’t explicitly teach 10a controller circuit in electrical contact with the primary induction coil configured to control electrical power delivered to the primary induction coil; and the secondary induction coil generate heat, the secondary induction coil also being configured to heat the camera lens when the primary induction coil receives the electrical power.  
Terajima and Hass are related as induction operation device.
Hass teaches a primary induction coil (primary coil 17, [0033]), the housing (“primary coil 17 is arranged in the housing 21”, [0034]) and configured to generate a magnetic field in response to receiving electrical power from a power supply (see Figs. 4 and 5; “secondary coil 5 with magnetic flux, is located inside the primary coil 17”, [0034]; “electrical AC voltage is applied to said primary coil via the feed lines 30 from an MF generator”, [0036]); a controller circuit in electrical contact with the primary induction coil configured to control electrical power delivered to the primary induction coil; and the secondary induction coil generate heat, the secondary induction coil also being configured to heat the camera lens when the primary induction coil receives the electrical power (two heating elements 18, 19 are attached to a side of the circuit board 12 of the circuit board 10, [0041]; “The heating element may be an active component, such as, for example, ... a coil’, [0017], “The at least one heating element is preferably connected with a power source and, for example, a control device, which supply control signals and electrical energy, which is then converted into heat, to the at least one heating element. Preferably, the electrical connection to the power source and/or to the control device is also printed on the circuit board’, [0018], also see [0020] and [0045], and a secondary induction coil, “secondary coil 5”, [0034], being configured to receive the magnetic field from the primary induction coil and generate heat, “an electrical AC voltage is induced in the secondary coil 5 via the electromagnetic alternating field of the primary coil 17”, [0038]; “secondary coil and the heating elements 12, which are connected to the secondary coil 5’, [0031]; “electrical AC voltage is applied to said primary coil via the feed lines 30 from an MF generator”, see detailed of heating in [0031] and [0036]; “heating element 18 is connected with a control unit ...”, [0045]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Terajima to include a controller circuit in electrical contact with the primary induction coil configured to control electrical power delivered to the primary induction coil; and the secondary induction coil generate heat, the secondary induction coil also being configured to heat the camera lens when the primary induction coil receives the electrical power, as taught by Haas for the predictable result of transmitting high power with the compact arrangements and designing heating devices coupled to an external efficient electromagnetic alternating field wherein the electrical energy transmission is ensured [0005-0008].
Regarding claim 2, the heating device according to claim 1 is rejected (see above). Terajima in view of Haas teaches the heating device according to claim 1.
Terajima further teaches the heating device in accordance with claim 1, wherein the primary induction coil encircles the secondary induction coil (see annotated Figs. 2 and 4, primary induction coil 14A-B and the secondary induction coil -14C).
Regarding claim 3, the heating device according to claim 1 is rejected (see above). Terajima in view of Haas teaches the heating device according to claim 1.
Terajima further teaches the secondary induction coil is interposed between the primary induction coil and the housing (see Fig. 2, housing 2 and primary coil 14A-B, and secondary coil 14C is in between them).
Regarding claim 4, the heating device according to claim 1 is rejected (see above). Terajima in view of Haas teaches the heating device according to claim 1.
Terajima further teaches the secondary induction coil is in direct contact with the housing (see annotated Fig. 2, 14C is in direct contact with the housing).
Regarding claim 5, the heating device according to claim 1 is rejected (see above). Terajima in view of Haas teaches the heating device according to claim 1.
Terajima further teaches the secondary induction coil is located on an outer surface of the housing (see annotated Fig. 2, 14C is located on an outer surface of the housing).
Regarding claim 6, the heating device according to claim 1 is rejected (see above). Terajima in view of Haas teaches the heating device according to claim 1.
Terajima further teaches the secondary induction coil is in direct contact with the camera lens (see annotated Fig. 2; 14C is in direct contact with the lens bracket of the lens 12).  
Regarding claim 11, the heating device according to claim 1 is rejected (see above).
Terajima in view of Haas teaches the heating device according to claim 1.
Terajima teaches the device where there is a distance between the primary induction coil and the secondary induction coil (see annotated Fig. 2 above and a distance between the coils).
Terajima in view of Haas doesn’t explicitly teach the distance between the primary induction coil and the secondary induction coil is in a range from 0.0mm to 10.0mm.   
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Terajima in view of Haas to change the distance between the primary induction coil and the secondary induction coil, through routine experimentation, in a range from 0.0mm to 10.0mm, for the predictable result of optimizing the heating functionality of the device (see MPEP §2144.05). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235].
Regarding claim 12, the heating device according to claim 1 is rejected (see above). Terajima in view of Haas teaches the heating device according to claim 1.
Terajima further teaches a number of windings on the primary induction coil is at least one (see annotated Fig. 4, coil 14A-B).  
Regarding claim 13, the heating device according to claim 1 is rejected (see above). Terajima in view of Haas teaches the heating device according to claim 1.
Terajima further teaches a number of windings on the secondary induction coil is at least one (see annotated Fig. 4, coil 14C).  
Regarding claim 14, the heating device according to claim 1 is rejected (see above).
Terajima in view of Haas teaches the heating device according to claim 1.
Terajima shows a thickness of secondary induction coil in Fogs. 2 and 4; Haas teaches the heating device in accordance with claim 1, wherein the secondary induction coil has a suitable thickness (“in particular the thickness or the width of the conducting regions are varied suitably”, [0014]).
Terajima in view of Haas doesn’t explicitly teach the heating device, wherein the secondary induction coil has a thickness in a range from 1.0µm to 1000µm.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Terajima in view of Haas to change the thickness of the secondary induction coil, through routine experimentation, in a range from 1.0µm to 1000µm, for the predictable result of optimizing the heating functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235].
Regarding claim 15, the heating device according to claim 1 is rejected (see above).
Terajima in view of Haas teaches the heating device according to claim 1.
Terajima in view of Haas teaches the heating device in accordance with claim 1, and Hass teaches the secondary induction coil has a suitable width (“in particular the thickness or the width of the conducting regions are varied suitably”, [0014]).
Terajima in view of Haas doesn’t explicitly teach the heating device, wherein the secondary induction coil has width in a range from 0.1mm to 5cm.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Terajima in view of Haas to change the width, through routine experimentation, in a range from 0.1mm to 5cm, for the predictable result of optimizing the heating functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235].
Regarding claim 16, the heating device according to claim 1 is rejected (see above). Terajima in view of Haas teaches the heating device according to claim 1.
Terajima further teaches the heating device in accordance with claim 1, wherein windings 5of the primary induction coil are wound onto a ferromagnetic core (“can be soft magnetic material such as iron or ferrite. by using a soft magnetic material, which can improve the outer primary coil 14D and secondary coil 14C between the electromagnetic induction force and improved drive efficiency”, [0073] and [0046]).
Regarding claim 17, the heating device according to claim 16 is rejected (see above). Terajima in view of Haas teaches the heating device according to claim 16.
Terajima further teaches the heating device in accordance with claim 16, wherein the ferromagnetic core is made of iron or ferrites (“can be soft magnetic material such as iron or ferrite. by using a soft magnetic material, which can improve the outer primary coil 14D and secondary coil 14C between the electromagnetic induction force and improved drive efficiency”, [0073] and [0046]).
Regarding claim 18, the heating device according to claim 16 is rejected (see above). Terajima in view of Haas teaches the heating device according to claim 16.
Terajima further teaches the heating device in accordance with claim 16, wherein the ferromagnetic core encircles the primary induction coil (see [0046] and [0073]).
Regarding claim 19, the heating device according to claim 1 is rejected (see above). Terajima in view of Haas teaches the heating device according to claim 1.
Terajima further teaches the heating device in accordance with claim 1.
Terajima and Hass shows in figures windings of the primary induction coil have a diameter.
Terajima in view of Haas doesn’t explicitly teach teaches windings of the primary induction coil have a diameter in a range from 0.2mm to 1.0mm.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Terajima in view of Haas to change the windings of the primary induction coil, through routine experimentation, in a range from 0.2mm to 1.0mm, for the predictable result of optimizing the heating functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the winding diameter or any unexpected results arising therefrom.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Terajima in view of Haas et al. as applied to claim 1, and further in view of Chen et al. (US 2018/0283913).
Regarding claim 7, the heating device according to claim 1 is rejected (see above).
Terajima in view of Haas teaches the heating device according to claim 1.
Terajima in view of Haas as described above in claim 1 teaches the controller circuit and the primary induction coil.  
Terajima in view of Haas doesn’t explicitly teach the controller circuit includes a low-Q resonant circuit in electrical communication with the primary induction coil.  
Terajima and Chen are related as optical devices.
Chen teaches the controller circuit includes a low-Q resonant circuit in electrical communication with the primary induction coil (“circuit 502 may also be low-Q to broaden the bandwidth of harvestable RF signals for improving the energy harvesting efficiency”, [0072]).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Terajima in view of Haas to include a low-Q resonant circuit in electrical communication as taught by Chen for the predictable result of broadening the bandwidth of harvestable RF signals for improving the energy harvesting efficiency, as taught by Chen in [0072].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Terajima in view of Haas et al. as applied to claim 1, and further in view of Wilferth et al. (US 3,250,636).
Regarding claim 8, the heating device according to claim 1 is rejected (see above).
Terajima in view of Haas teaches the heating device according to claim 1.
Haas teaches the secondary induction coil is comprised of a first layer of resistive material (nonreactive resistors, [0031]).
Haas doesn’t explicitly teach the secondary induction coil is comprised a second layer of low-Curie point ferrite.
Terajima and Wilferth are related as optical devices.
Wilferth teaches a second layer of low-Curie point ferrite (member 11 be selected from that class of ferromagnetic materials which have relatively low Curie point temperatures so that excessive amounts of heat will not have to be applied [col. 1, lines 67-71] .
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Terajima in view of Haas to include a layer of low-Curie point ferrite as taught by Wilferth for the predictable result of not to require applying an excessive amount of heat for activating, as taught by Wilferth in [col. 1, lines 67-71].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Terajima in view of Haas et al. as applied to claim 1, and further in view of Schmidt et al. (US 2007/0132318).
Regarding claim 9, the heating device according to claim 1 is rejected (see above).
Terajima in view of Haas teaches the heating device according to claim 1.
Haas teaches primary and secondary induction coils, but doesn’t explicitly teach the secondary induction coil is formed of a conductive material having a greater electrical resistance relative to the primary induction coil.  
Terajima and Schmidt are related as induction coils.
Schmidt teaches the secondary induction coil is formed of a conductive material having a greater electrical resistance relative to the primary induction coil (a low-resistance primary coil manages with a low voltage for operating the relay or the relay contacts, respectively, but the voltage which can be induced in this coil is also low. It is advantageous, therefore, to use a high-resistance coil, also having more turns, as a secondary coil in order to achieve the highest possible induced voltage, [0013]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Terajima in view of Haas to include a secondary induction coil formed of a conductive material having a greater electrical resistance relative to the primary induction coil, as taught by Schmidt for the predictable result of achieving the highest possible induced voltage [0013].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Terajima in view of Haas et al. as applied to claim 1, and further in view of Weber (US 2007/0023424).
Regarding claim 10, the heating device according to claim 1 is rejected (see above).
Terajima in view of Haas teaches the heating device according to claim 1.
Terajima teaches secondary induction coil See annotated Fig. 2 above).
Terajima doesn’t explicitly teach induction coil is characterized as segmented, wherein adjoining segments are formed of materials having a different electrical conductivity from one another.  
Terajima and Weber are related as induction coils.
Weber teaches the induction coil is characterized as segmented, wherein adjoining segments are formed of materials having a different electrical conductivity from one another (Fig. 1, “induction coil 102 can also include a first coil segment 114 and a second coil segment 116”, [0019]; “connection member 124 can be constructed of a material that is different (e.g., different conductivity, flexibility, malleability, stiffness) than the material used for the induction coil 102”, [0021]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Terajima in view of Haas to include segments formed of materials as taught by Weber for the predictable result of allowing a uniform current distribution as taught by Weber in abstract.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the pertinent prior art cannot be reasonably construed as adequately teaching the elements and features of: the secondary induction coil is located on an inner surface of the housing and is in direct contact with an outer diameter of the camera lens.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A./Examiner, Art Unit 2872 

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872